MESKILL, Circuit Judge,
concurring:
I write separately because I do not agree with the majority’s treatment of the wiretap issue, which effectively repeals 18 U.S.C. § 2518(3)’s requirement that a judge may only enter an order authorizing the interception of communications “within the territorial jurisdiction of the court in which *144the judge is sitting.” I concur in the result reached by the majority, however, because, under the circumstances of this case, suppression of the evidence is not mandated by 18 U.S.C. § 2515.
Under the majority’s interpretation of the statute any federal district court, circuit court of appeals or appropriate state court may authorize a wiretap any place in the country. A judge in the Southern District of New York may now authorize a tap on a phone in Chippewa Falls, Wisconsin, Nome, Alaska or Prescott, Arizona, even if no calls are ever placed to the east coast, as long as the listening post is set up in Manhattan. See, e.g., United States v. Burford, 755 F.Supp. 607, 609-11 (S.D.N.Y.1991) (holding that judge in Southern District of New York could authorize wiretap in Maryland). Law enforcement officials are now able to shop, free from territorial constraints, for a judge who would be likely to authorize a wiretap. Cf. Castillo v. State, 810 S.W.2d 180, 184 (Tex.Crim.App.1990) (in banc) (interpreting parallel state statute to prohibit judge shopping). If a judge in one district denies authorization, law enforcement officials may simply move their listening posts to another jurisdiction until they find a judge willing to authorize the wiretap.
The majority accomplishes this result by holding that a single captured communication is “intercepted” in more than a single jurisdiction, and that authorization in any one such jurisdiction is sufficient to satisfy Title III. While I agree that a federal court sitting in the jurisdiction in which the telephone to be tapped is located has authority to authorize a wiretap, I cannot join the majority in holding that the unilateral decision of law enforcement agents as to where to set up their listening post can grant authority to a judge in any jurisdiction to authorize a phone tap in any other jurisdiction. I do not believe that the conversations from the Imperio Cafe in New Jersey were “intercepted” in Manhattan.
The heart of the definition of “intercept” in 18 U.S.C. § 2510(4) is the “acquisition of the contents” of a communication. The contents of the Imperio Cafe communications were acquired by law enforcement officials when they were diverted in New Jersey. In Manhattan the previously acquired contents were transformed into sound, but, because they were already within the control of the law enforcement agents, they were not newly “acquired.” I do not believe that the contents of a communication become acquired anew each time they are transformed into a different medium.
The phrase “aural or other” in the definition of “intercept” does not justify the result reached by the majority. “Aural” was originally included in section 2510(4) principally to place devices such as pen registers and trap and tracing mechanisms (which do not capture the sounds of a conversation) outside the scope of Title III. See S.Rep. No. 1097, 90th Cong., 2nd Sess., reprinted in 1968 U.S.Code Cong. & Admin.News 2112, 2178 (“The proposed legislation is not designed to prevent the tracing of phone calls. The use of a ‘pen register,’ for example, would be permissible.”); see also Castillo, 810 S.W.2d at 184 (This “‘language, identical to that in the federal statute, is apparently intended [only] to impose no limitation upon the use of devices such as pen registers that enable law enforcement officers to determine the numbers called from a telephone but not to orally [sic] acquire the “contents” of conversations.’ ”) (interpreting state statute) (citation omitted). That some courts interpreted “aural” to mean that the territorial jurisdiction requirement of section 2518(3) applied to the place where the communications were first heard, see, e.g., Evans v. State, 252 Ga. 312, 314 S.E.2d 421, 423-26 (Ga.) (per curiam), cert. denied, 469 U.S. 826, 105 S.Ct. 106, 83 L.Ed.2d 50 (1984), was at most an unintended artifact of the structure of the statute.
In 1986, Congress amended that structure. Pen registers and tracing devices were separately regulated, see 18 U.S.C. § 3121 et seq., and the definition of “contents” in Title III was narrowed so that those devices would no longer even arguably be included in the statute. See S.Rep. No. 99-541, 99th Cong., 2nd Sess., reprinted in 1986 U.S.Code Cong. & Admin.News *1453555, 3567-68 (discussing amendment to the definition of “contents”). This allowed Congress to expand the definition of “intercept” to protect the increasingly common non-verbal communications by altering “aural acquisition” to “aural or other acquisition” without bringing pen registers and tracing devices within the ambit of Title III.
Nothing in the legislative history suggests any intent to affect the territorial jurisdiction requirement of section 2518(3), either by originally including the term “aural” or by subsequently adding “or other.” I do not believe that Congress ever enacted a “principle that the place where the contents of a wire communication are first to be heard and understood by human ears ... is the situs of an interception.” Maj. Op. at Part II.A.2. Although prior to the 1986 amendment a literal reading of the statute might have resulted in the necessity to seek authorization in the place where the captured communication was first heard, there is no reason to believe that Congress intended such a result. Since the 1986 amendment, that unintended result is no longer required by the words of the statute.
The majority justifies its reading of the statute on policy grounds. The majority reasons that “[i]f all of the authorizations are sought from the same court, there is a better chance that unnecessary or unnecessarily long interceptions will be avoided.” I am not sure that this is necessarily true, but even if unified authorization (which is not mandated under the majority opinion) does tend toward tighter control of law enforcement activities, it is also true that judges may be more hesitant to authorize excessive interceptions within their territorial jurisdiction, in their own back yard so to speak, than in some distant, perhaps unfamiliar, part of the country. Congress determined that the best method of administering wiretap authorizations included a territorial limitation on the power of judges to make such authorizations and this Court should be bound by that determination.
Even though I believe that Judge Leisure, sitting on the United States District Court for the Southern District of New York, did not have the power to authorize the wiretap of the New Jersey telephone, I concur in the result reached by the majority because I do not believe that Title III requires suppression of the evidence in this case. Suppression of certain intercepted communications is mandated by 18 U.S.C. § 2515. Significantly, however, that statute does not exclude all evidence obtained in violation of Title III:
Whenever any wire or oral communication has been intercepted, no part of the contents of such communication and no evidence derived therefrom may be received in evidence in any trial ... before any court ... if the disclosure of that information would be in violation of this chapter.
18 U.S.C. § 2515 (emphasis added). Disclosure of the contents of intercepted communications is prohibited by 18 U.S.C. § 2511(1)(c), which provides criminal and civil penalties for any person who discloses “the contents of any wire, oral, or electronic communication, knowing or having reason to know that the information was obtained through the interception of a wire, oral, or electronic communication in violation of this subsection.” At the time of trial, the government, having obtained the communications pursuant to court authorization, neither knew nor had reason to know that the information had been obtained in violation of Title III. Disclosure thus was not prohibited by section 2511(1)(c). Therefore, suppression was not required under section 2515.
I agree with the majority’s treatment of all of the other issues in this appeal and in the result reached by the majority.